WOLLMAN, Chief Justice
(dissenting).
I would reverse the summary judgment entered in favor of appellee and remand the case to the circuit court for further proceedings.
A reading of SDCL ch. 60-6A, as it was in effect at all times material to this action, persuades me that that chapter was never intended to apply to a situation such as that presented in the instant case. Rather, it appears that it was the intention of the legislature that adopted the statutes comprising Chapter 60-6A (1919 S.D. Sess. Laws ch. 190) that the provisions thereof should apply only to those employment agencies which charge a would-be employee a fee for securing employment. For example, SDCL 60-6A-8 provided:
*826It shall be the duty of every licensed employment agency to keep a register in which shall be entered the name and sex of every person for whom employment is secured, and the amount of fee charged (emphasis added)... .
SDCL 60-6A-10 provided:
Every licensed employment agency shall issue a receipt in triplicate to each person securing employment or help showing the occupation, name, and address of the applicant, and the amount of the fee charged for procuring the position (emphasis added) ....
SDCL 60-6A — 11 provided:
The fee for procuring employment or help shall in all cases be clearly set out in the receipt as provided in § 60-6A-12 and shall be in no case of a larger amount than shall be scheduled by the department of labor. The receipt shall plainly show the amount of the fee, all commissions and expenses or compensation whatsoever to such licensed agency for procuring employment or help. In case the party paying such fee fails to obtain the employment specified and such failure shall not be the fault of such applicant for employment, such licensed agency shall repay the same to such person upon demand being made therefor (emphasis added).
Thus, it is quite clear to me that the legislature never intended that the strictures of these statutes should be applied to a situation in which an employer availed itself of the services of an employment agency such as appellant. As the Court of Appeals for the Eighth Circuit said in reaching a similar conclusion regarding the Minnesota statutes governing employment agencies, “It is difficult to reason that [employer] is of a class intended to be protected.” Telex Corporation v. Balch, 382 F.2d 211, 219 (8th Cir. 1967). As stated by the Court of Appeals of Georgia with respect to the provisions of the Georgia statute governing private employment agencies, “The public policy behind the Act is the protection of ignorant job seekers from incompetent and unscrupulous employment agencies.” Positions, Inc. v. Steel Deck & Siding Co., 138 Ga.App. 200, 225 S.E.2d 769, 770 (1976).
I would reverse and remand for further proceedings.